NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 08a0264n.06
                            Filed: May 15, 2008

                                            No. 07-5902

                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT


ROBERT E. SANCHEZ,                                        )
                                                          )    ON APPEAL FROM THE
       Plaintiff-Appellee,                                )    UNITED STATES DISTRICT
                                                          )    COURT FOR THE MIDDLE
v.                                                        )    DISTRICT OF TENNESSEE
                                                          )
CITY OF FRANKLIN, TN;                                     )             OPINION
JAMES G. JOHNSON,                                         )
individually and in his official capacity                 )

       Defendants-Appellants.




BEFORE:       COLE and GRIFFIN, Circuit Judges; and FORESTER, District Judge.*

       PER CURIAM. Plaintiff-Appellant Robert E. Sanchez appeals a district court’s order

granting summary judgment to Defendant-Appellee City of Franklin, Tennessee (“City), on his

retaliatory-discharge claim brought under the Tennessee Public Protection Act, Tenn. Code Ann. §

50-1-304, (“TPPA”). The district court concluded that Sanchez failed to provide evidence from

which a reasonable juror could conclude that he was discharged from his position. Because

discharge, as opposed to resignation, is one of the necessary elements in order to prevail on a




       *
       The Honorable Karl S. Forester, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
retaliatory-discharge claim under the TPPA, see Wooley v. Madison County, 209 F. Supp. 2d 836,

844 (W.D. Tenn. 2002), the district court granted the City’s motion for summary judgment.

       Applying a de novo standard of review, as we must, Williams v. Mehra, 186 F.3d 685, 689

(6th Cir. 1999) (en banc), we conclude that the district court’s well-reasoned opinion supports the

grant of summary judgment to the City, and that the issuance of a detailed written opinion by this

Court would be reiterative. We therefore affirm the judgment issued by the Honorable Aleta A.

Trauger on June 28, 2007 on the basis of the reasoning set forth therein.




                                                2